Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 1 of 43 PAGEID #: 987




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 2 of 43 PAGEID #: 988




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 3 of 43 PAGEID #: 989




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 4 of 43 PAGEID #: 990




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 5 of 43 PAGEID #: 991




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 6 of 43 PAGEID #: 992




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 7 of 43 PAGEID #: 993




                                            Exhibit B, Declaration of Amanda Grandjean
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 8 of 43 PAGEID #: 994




     DIRECTIVE 2020-18
     August 31, 2020

     To:       All County Boards of Elections
               Board Members, Directors, and Deputy Directors

     Re:       Processing Absentee Application Requests


     BACKGROUND

             The Secretary of State’s website provides an easy option for voters to request an absentee
     ballot application. The information entered by the voter will be provided to each board of elections,
     who will then mail the application to the voter. This Directive provides detailed instructions for
     processing requests for absentee ballot applications.

     INSTRUCTIONS

               PROCESSING REQUESTS FOR ABSENTEE APPLICATIONS
            Consistent with a process utilized in the completion of the March 17, 2020 Primary
     Election, voters may request an application for an absentee ballot on the Secretary of State’s
     website. The request form for an application requires voters to provide their name, phone number,
     email address, date of birth, voter registration address, county, and mailing address (if different
     than the voter registration address). This information will populate in a data file that will be
     provided to each board each night. The Secretary of State’s Office will send the file through the
     secure board of elections portal under the new Absentee Ballot Request section.

           Each board of elections must use the information in this list to:

           x   Determine if the voter is properly registered to vote at the address provided;

           x   Determine if the voter already submitted a complete application for a ballot for the
               upcoming election;

           x   Update the voter’s registration to an active-active status and update the activity date for the
               record; and

           x   Mail an absentee ballot application to the address provided by the voter (if the voter has
               not already submitted a complete application).

             The board of election must review the information each day and mail absentee applications
     no later than the next business day after the information is made available.




                                                                            Grandean Declaration, Exh. A
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 9 of 43 PAGEID #: 995


        If the voter is not properly registered at the address provided, the board must contact the
voter and provide instructions on how to update their voter registration or vote a provisional ballot.

       If the voter already submitted a complete application, the board should not send the voter
another application. Whenever possible, boards should contact the voter to explain that the first
application was received.

        Voters may request the board of elections to mail their application to an address that is not
their permanent residence. If the voter provides a mailing address, boards must mail the application
to that address. If the voter did not provide a mailing address, mail the application to the voter
registration address.

       UPDATING VOTER ACTIVITY
        Directives 2020-14 and 2020-15 reminded boards of elections that “voter activity includes
voting, requesting an absentee ballot application, registering to vote, updating or confirming an
address with a board of elections or the BMV, or signing a candidate or issue petition that is
verified by a board of elections.”

       If the board receives a request for an absentee ballot application via telephone, the board
must provide an application to the voter. However, the board must receive a completed application
before updating the voter’s registration status to active-active and updating the activity date
associated with the transaction.

        If you have any questions concerning this Directive, please contact the Secretary of State’s
elections counsel at (614) 728-8789.

Yours in service,



Frank LaRose
Ohio Secretary of State




       Office of the Ohio Secretary of State                                                   2 | page



                                                                     Grandean Declaration, Exh. A
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 10 of 43 PAGEID #: 996




      DIRECTIVE 2020-16
      August 12, 2020

      To:    All County Boards of Elections
             Board Members, Directors, and Deputy Directors

      Re:    The Use of Drop Boxes and Additional Instructions for Curbside Voting

      SUMMARY

             This Directive provides instructions on the continuing use of a secure drop box at each
      board of elections, and on curbside voting.

      DROP BOXES

              On March 25, 2020, the Ohio General Assembly passed H.B. 197. Governor DeWine
      signed H.B. 197 into law on March 27, 2020. The legislation contained many provisions
      concerning Ohio’s response to COVID-19, including changes to the 2020 Primary Election. Those
      changes related to the 2020 Primary Election were temporary, uncodified law and do not appear
      in the Ohio Revised Code.
              Specifically, H.B. 197 required boards to have a secure receptacle outside the office for the
      return of ballots.1 As such, each board of elections procured and installed a secure receptacle
      outside of their offices. This directive requires the continuing use of that secure receptacle for the
      return of ballots and expands its use to include absentee ballot application forms. The drop box
      must be monitored 24/7, and at least one Republican and one Democratic member of the board or
      board staff must together retrieve the drop box’s contents at least once daily. Boards of elections
      must also retrieve the contents at noon on October 31, 2020 and 7:30 p.m. on November 3, 2020.
              Boards of elections must continue to use the drop box that was installed outside each board
      of elections pursuant to H.B. 197 for the 2020 Primary Election for the November 3, 2020 election
      cycle for the return of absentee ballot applications and ballots. Beginning September 1, 2020,
      boards of elections must begin to provide voters with 24/7 access to the drop box, which will of
      course, already be securely monitored. Boards of elections are prohibited from installing a drop
      box at any other location other than the board of elections.




             1
                 H.B. 197, Section 32(E)(1).




                                                                           Grandean Declaration, Exh. B
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 11 of 43 PAGEID #: 997


CURBSIDE VOTING

       As stated in Directive 2020-11, boards of elections must offer curbside voting to any voter
who is physically unable to enter a polling location. Boards should also consider placing signage
outside the polling location setting forth the process for curbside voting and how to contact
someone inside the polling location for assistance. Boards should consider developing specific
parking or clearly marked spots for curbside voting and having bipartisan precinct election officials
or volunteers dedicated to continuously monitoring the parking lot, parking spaces, and chosen
method of communication, whether that is a designated telephone number or other notification
system that voters will use to contact election officials.
        Precinct election officials and election officials must follow the procedures set forth in
Election Official Manual Chapter 7, Section 1.04 and the Ohio Secretary of State Health Guidance
for Boards of Elections. Additionally, boards of elections must consider the following procedures
for curbside voting:
            x    In addition to the personal protective equipment protocols outlined in the Ohio
                 Secretary of State Health Guidance for Board of Elections, wearing gloves during
                 the assembly of voting materials that will be used during the curbside voting
                 transaction prior to delivering the voting material to the voter;
            x    Offering and asking the voter to utilize hand sanitizer before and after the voting
                 transaction and to wear a mask prior to and throughout the voting transaction;
            x    Direct voters to only open the car window as much as is necessary to communicate
                 with the precinct election official and to pass back their ballot or other necessary
                 materials;
            x    Require the precinct election officials or election officials to remain six feet away
                 from the voter and vehicle until necessary to deliver and collect materials; and
            x    Properly disposing of the precinct election officials’ or election officials’ personal
                 protective equipment and gloves.

       Any voter that is in line to vote curbside by 7:30 p.m. on November 3, 2020 must be
permitted to vote.
        If you have any questions concerning this Directive, please contact the Secretary of State’s
elections counsel at (614) 728-8789.
Yours in service,


Frank LaRose
Ohio Secretary of State




       Office of the Ohio Secretary of State                                                    2 | page



                                                                      Grandean Declaration, Exh. B
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 12 of 43 PAGEID #: 998




        DIRECTIVE 2020-13
        July 17, 2020

        To:        All County Boards of Elections
                   Board Members, Directors, and Deputy Directors

        Re:        Preparation for the Statewide Mailings of Absentee Ballot Applications for the
                   November 3, 2020 General Election

        SUMMARY

                Since 2012, the General Assembly has authorized the Secretary of State to send absentee
        ballot applications to all Ohio voters in gubernatorial and presidential general elections. This year,
        the Ohio Controlling Board has authorized the Secretary of State’s Office to use federal funds to
        conduct a statewide mailing of absentee ballot applications for the upcoming November 3, 2020
        General Election.1 This Directive requires each board of elections to update its voter registration
        database and resolve duplicate records in preparation for the Secretary of State’s statewide mailing.

        BACKGROUND AND OVERVIEW

               To ensure fairness and uniformity across counties, to reduce lines at polling places on
        November 3, 2020, and to make participation in the 2020 General Election as safe, accessible and
        convenient as possible, the Secretary of State’s Office will mail an absentee ballot application by
        non-forwardable mail to every registered Ohio voter in “active” or “confirmation” status.

                The absentee ballot application will be pre-filled with the voter’s name, current address,
        and local voter identification number (represented numerically and as a barcode) and mailed to the
        voter’s address as it appears in the Statewide Voter Registration Database (“SWVRD”). The voter
        must complete the absentee ballot application by providing the voter’s date of birth, identification,
        and signature before sealing the application in the reply envelope and submitting it to the voter’s
        county board of elections in person or by mail, with the voter affixing a first-class stamp.2 The
        United States Postal Service (“USPS”) is expected to deliver the initial applications during the first
        two weeks of September 2020.




        1
            R.C. 3501.05.
        2
            R.C. 3509.03.




                                                                               Grandean Declaration, Exh. C
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 13 of 43 PAGEID #: 999

  INSTRUCTIONS

  I.       PREPARATION FOR INITIAL MAILING

     To facilitate the initial mailing of absentee ballot applications, each county board of elections
  must do all of the following:
       x   Enter into the county voter registration database all new voter registrations and changes of
           address or name, including information from returned confirmation notices received
           through July 24, 2020, and ensure that those new registrations and changes have been
           transmitted to the SWVRD. Do not wait until July 29, 2020, to enter new voter
           registrations, changes of address or name, or information from returned
           confirmation notices. The board must enter this information into its county voter
           registration database at least once a week throughout July.
       x   No later than July 29, 2020, resolve all in-county and cross-county duplicate records that
           exist as of July 24, 2020. Remember, it is never an acceptable practice for any county board
           of elections to simply “keep” a voter registration record to avoid resolving duplicate
           records.
       x   No later than July 24, 2020, review all alternate mailing addresses in the SWVRD (e.g.,
           P.O. Boxes) for the county and make sure that all alternate mailing addresses associated
           with a voter’s record in the SWVRD are current and relevant to the elector’s voter
           registration rather than some other election administration purpose (i.e., if the board has
           populated the elector’s alternate mailing address with the address for a previous election’s
           absent voter ballot and that alternate mailing address was sent to the SWVRD as the
           elector’s alternate mailing address, that address should be removed since it is associated
           with absentee balloting rather than voter registration).

  II. PREPARATION FOR SUPPLEMENTAL MAILINGS

          In early October, the Secretary of State’s Office will supplement the first mailing by
  sending an absentee ballot application to any individual who has registered to vote or changed
  their name or address between July 29, 2020 and October 2, 2020. To facilitate this mailing, each
  board of elections must do all of the following:

       x   Enter into the county voter registration database all new voter registrations and changes of
           address or name, including information from returned confirmation notices received
           through September 30, 2020, and ensure that those new registrations and changes have
           been transmitted to the SWVRD. Do not wait until October 2, 2020 to enter new voter
           registrations, changes of address or name, or information from returned
           confirmation notices. The board must enter this information into its county voter
           registration database at least once a week throughout September.

       x   No later than 5:00 p.m. on October 2, 2020, resolve all in-county and cross-county
           duplicate records that exist as of September 30, 2020.




  Office of the Ohio Secretary of State                                                         2 | page

                                                                         Grandean Declaration, Exh. C
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 14 of 43 PAGEID #: 1000

         The Secretary of State’s Office will conduct a second supplemental mailing for any
  individual who registered to vote or changed their name or address between October 3 and October
  9, 2020. To facilitate this mailing, each board of elections must do all of the following:

         x   Enter into the county voter registration database all new voter registrations and changes of
             address or name, including information from returned confirmation notices received
             through October 9, 2020, and ensure that those new registrations and changes have been
             transmitted to the SWVRD. Do not wait until October 9, 2020 to enter new voter
             registrations, changes of address or name, or information from returned
             confirmation notices.

         x   No later than 5:00 p.m. on October 9, 2020, resolve all in-county and cross-county
             duplicate records that exist as of October 8, 2020.

  III.       MANDATORY POSTING AT VOTING LOCATIONS ON ELECTION DAY

          All county boards of elections must post a copy of the statewide absentee ballot application
  mailing at each polling location on Election Day as a reference for voters who are marked in the
  pollbook as having to cast a provisional ballot on account of having requested an absentee ballot.
  The prescribed posting will be provided to county boards of elections under separate cover at a
  later date.

          If the board has any questions about this Directive, please contact the Secretary of State’s
  elections counsel at (614) 728-8789.

  Yours in service,


  Frank LaRose
  Ohio Secretary of State




  Office of the Ohio Secretary of State                                                           3 | page

                                                                           Grandean Declaration, Exh. C
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 15 of 43 PAGEID #: 1001




       cast the ballot using the voting machine. The board is not required to issue, and an in-
       person absentee voter is not required to complete, an Identification Envelope –
       Statement of Voter (Secretary of State Form 12-A), if the voter is casting their ballot at
       the board of elections office or other site designated for in-person absentee voting. 26
       If an absentee voter chooses to take the ballot home, the board must provide the
       absentee voter a return mailing envelope and Identification Envelope – Statement of
       Voter (Secretary of State Form 12-A). 27. A voter who receives an absentee ballot in
       person and takes the ballot home to vote may return it to the office of the board of
       elections through the mail or by personal delivery:
            Return by Mail
              The absentee ballot must be postmarked no later than the day before Election
               Day and received at the board of elections office no later than the 10th day after
               Election Day.
              If the absentee ballot does not have a postmark, it must be received at the board
               of elections office no later than 7:30 p.m. on Election Day.
              A postmark does not include mail sent using a postage evidencing system,
               including a postage meter or postage from private companies that dispense
               postage through the internet (e.g., Stamps.com), known as the PC Postage
               program. 28
            Return by Personal Delivery
             A voter may deliver the absentee ballot personally or may have a family member29
             deliver the absentee ballot by the close of polls on Election Day at the office of the
             board of elections only. No one may return a voted absentee ballot to a precinct
             polling location. 30




       26
          R.C. 3509.051(B).
       27
          See Chapter 5, Section 1.04, of the Ohio Election Official Manual.
       28
          R.C. 3509.05(B)(2). See also, 39 CFR 501.01.
       29
          R.C. 3509.05(A); “Family member” includes spouse, domestic partner, mother, father, step-mother, step-father, mother-in-law, father-in-law, brother,
       sister, step-brother, step-sister, half brother, half sister, brother-in-law, sister-in-law, grandmother, grandfather, aunt, uncle, child, step-child, son-in-law,
       daughter-in-law, or other family member living in the same household.
       30
          R.C. 3509.05(A).




       Chapter 5: Absentee Voting                                                                                                                                5-12



                                                                                                                        Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 16 of 43 PAGEID #: 1002




                      ballot issued to the UOCAVA voter will be the one used when remaking the
                      ballot upon return. It will have a stub.
                      If the board receives more than one absentee ballot request from a UOCAVA
                      voter and has already issued that voter a ballot, the board may not transmit
                      another ballot to the same voter unless the voter’s subsequent request states
                      the voter submitted an initial request more than 30 days before the election,
                      but has not received a ballot as of the 15th day before the election. The board
                      must also ensure that it has not received a voted ballot from that voter.62
                              Federal Write-In Absentee Ballot (FWAB)
                              The Federal Write-In Absentee Ballot (FWAB) may be used by a UOCAVA
                              voter to vote for all federal, state, and local offices, questions, and issues in
                              every election. 63
                              The voter will download the FWAB from the Federal Voting Assistance
                              Program website at www.fvap.gov and complete the ballot with the
                              information the board provides in the election notices explained above.
                              If, after mailing the FWAB to the board of elections, the voter receives the
                              requested absentee ballot, the voter may vote the ballot and return it to the
                              board of elections. If the board receives the voter’s valid absentee ballot by
                              the 10th day after the election, it must count the absentee ballot and not
                              the FWAB.
                              The declaration accompanying a FWAB may be used simultaneously to
                              register the person to vote for the next election if it is received no later than
                              30 days before the election. If the UOCAVA voter who submits a FWAB to
                              the board of elections after that point and is not already a registered Ohio
                              voter, the ballot cannot count. However, the declaration will serve to register
                              an otherwise eligible voter to vote in future elections. 64
            3.        Enter UOCAVA Voter Data into the Centralized Ballot Tracking System
                      (CBTS)
                      The Centralized Ballot Tracking System (CBTS) allows UOCAVA voters to track
                      the status of their absentee ballots. 65 When the board receives a valid FPCA or
                      Secretary of State Form 11-E, it must enter the voter into the CBTS to create a
                      voter record. The CBTS will automatically generate a unique, personal
                      identification number (PIN) for the voter. The board must provide the voter


       62
          R.C. 3511.08.
       63
          R.C. 3511.14.
       64
          R.C. 3511.14(B).
       65
          R.C. 3511.021(B).




       Chapter 5: Absentee Voting                                                                           5-20



                                                                                    Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 17 of 43 PAGEID #: 1003




                      ballot issued to the UOCAVA voter will be the one used when remaking the
                      ballot upon return. It will have a stub.
                      If the board receives more than one absentee ballot request from a UOCAVA
                      voter and has already issued that voter a ballot, the board may not transmit
                      another ballot to the same voter unless the voter’s subsequent request states
                      the voter submitted an initial request more than 30 days before the election,
                      but has not received a ballot as of the 15th day before the election. The board
                      must also ensure that it has not received a voted ballot from that voter.62
                              Federal Write-In Absentee Ballot (FWAB)
                              The Federal Write-In Absentee Ballot (FWAB) may be used by a UOCAVA
                              voter to vote for all federal, state, and local offices, questions, and issues in
                              every election. 63
                              The voter will download the FWAB from the Federal Voting Assistance
                              Program website at www.fvap.gov and complete the ballot with the
                              information the board provides in the election notices explained above.
                              If, after mailing the FWAB to the board of elections, the voter receives the
                              requested absentee ballot, the voter may vote the ballot and return it to the
                              board of elections. If the board receives the voter’s valid absentee ballot by
                              the 10th day after the election, it must count the absentee ballot and not
                              the FWAB.
                              The declaration accompanying a FWAB may be used simultaneously to
                              register the person to vote for the next election if it is received no later than
                              30 days before the election. If the UOCAVA voter who submits a FWAB to
                              the board of elections after that point and is not already a registered Ohio
                              voter, the ballot cannot count. However, the declaration will serve to register
                              an otherwise eligible voter to vote in future elections. 64
            3.        Enter UOCAVA Voter Data into the Centralized Ballot Tracking System
                      (CBTS)
                      The Centralized Ballot Tracking System (CBTS) allows UOCAVA voters to track
                      the status of their absentee ballots. 65 When the board receives a valid FPCA or
                      Secretary of State Form 11-E, it must enter the voter into the CBTS to create a
                      voter record. The CBTS will automatically generate a unique, personal
                      identification number (PIN) for the voter. The board must provide the voter


       62
          R.C. 3511.08.
       63
          R.C. 3511.14.
       64
          R.C. 3511.14(B).
       65
          R.C. 3511.021(B).




       Chapter 5: Absentee Voting                                                                           5-20



                                                                                    Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 18 of 43 PAGEID #: 1004




                         notification of the assigned PIN, which the voter will use to log in and view
                         ballot status. Secretary of State Form 12-J may be used to notify a voter of their
                         assigned PIN and to inform the voter how to access the CBTS website and track
                         the ballot.
                         Once the board creates a voter record, it is required to update and maintain the
                         accuracy of that record. Each absentee ballot record must be updated with the
                         following information:
                         Date the board received the FPCA or Secretary of State Form 11-E;
                         Date the board transmitted the blank absentee ballot to the voter;
                         Date the board received the voted absentee ballot;
                         What errors, if any, the board detected on the absentee ballot ID envelope;
                          and
                         Whether the absentee ballot was counted.
                         All CBTS records must be updated completely before the official canvass is
                         completed.
                         If you do not have a copy of the CBTS manual, please contact the Secretary of
                         State’s Elections Division.

       SAFE AT HOME VOTERS
       Substitute House Bill 359 from the 131st General Assembly created an address
       confidentiality program, known as the “Safe at Home” program, for victims of crimes,
       such as domestic violence, human trafficking, rape, sexual battery, and menacing by
       stalking. The Ohio Secretary of State’s office administers this program and is responsible
       for creating an absentee ballot application and identification envelope for participants
       of the program. To protect their confidentiality, a participant in the program must vote
       only absentee by mail, using their identification number on the absentee ballot
       application and identification envelope instead of their address.66 A participant with
       questions regarding how to request and receive an absentee ballot without
       compromising the confidentiality of their address should contact the Safe at Home
       Program at the Secretary of State’s office at 614.995.2255.




       66
            R.C. 3509.04(B).




       Chapter 5: Absentee Voting                                                                      5-21



                                                                                Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 19 of 43 PAGEID #: 1005




       Section 1.05                             Processing Absentee Ballot
                                                Applications
       PRE-PRINTING ONLY NAME AND ADDRESS ON
       ABSENTEE BALLOT APPLICATION
       In the required fields of any type of absentee ballot application, the board may pre-print
       only a voter’s name and address before mailing to a voter who requests it. 67 None of the
       other required pieces of information on any type of absentee ballot application shall be
       completed by election officials on a voter’s behalf, unless the voter requests assistance
       and is a voter with a disability or with literacy challenges. 68

       PROHIBITION ON PRE-PAYING POSTAGE ON ABSENTEE
       BALLOT RETURN
       No board is permitted to pre-pay return postage for any type of absentee ballot
       application. 69

       SUBMISSION BY FAX OR EMAIL
       Only UOCAVA voters may submit absentee ballot applications by mail, email, or fax. 70
       Non-UOCAVA absentee ballot applications must be mailed or delivered to the board of
       elections in person. A board may not accept or process a non-UOCAVA absentee ballot
       application received by fax or email.

       INCOMPLETE APPLICATIONS
       If the board receives an application for an absentee ballot that does not contain all the
       required information listed above, it promptly must notify the voter of the missing
       information and ask the voter to resubmit a complete application containing all required
       information. 71
       In the event that an absentee ballot application from a UOCAVA voter is missing some
       of the required information or that the board of elections is unable to open the file in
       which the voter transmitted the FPCA, the board must contact the voter immediately,
       using the quickest and most effective available means of communication. Boards must
       attempt to contact the voter using all the contact information provided on the form and


       67
          R.C. 3509.03(F).
       68
          R.C. 3505.24; R.C. 3509.03; R.C. 3511.02(F); R.C. 3511.10.
       69
          R.C. 3509.03; R.C. 3511.02(E). This prohibition does not affect UOCAVA voters’ use of the USPS Official Absentee Balloting Materials postage-paid
       envelope if they choose to return their FPCAs through the USPS.
       70
          R.C. 3503.191(B); R.C. 3511.021(A)(2).
       71
          R.C. 3509.04(A).




       Chapter 5: Absentee Voting                                                                                                                       5-22



                                                                                                                 Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 20 of 43 PAGEID #: 1006




       must ask the voter to resubmit a complete application containing all required
       information.
       The board may not return an incomplete application of any type to the voter, as once an
       application is received at the board office, it is a public record. In addition, election
       officials may not complete an application’s missing information on behalf of the voter.
       The voter must personally complete any missing information on the application, unless
       the voter has paperwork on file with the board of elections to receive assistance from a
       designated attorney-in-fact. 72

       ISSUING BALLOTS
       Absentee voting begins 46 73 days before each election for UOCAVA voters only
       and on the day after the close of registration before each election for all other
       types of absentee voters. 74 Due to the earlier start date for UOCAVA voting, boards
       must have ballots proofed and ready to mail prior to the 46th day before each election.
       Once the board receives an application that meets the requirements explained above, it
       must provide the voter with the correct ballot for the voter’s precinct, based on the
       voter’s residence address.
       Boards of elections may not outsource the mailing of absentee ballots to vendors or any
       other third party unless the board has received prior written authorization from the
       Director of Elections, conditioned upon submission of appropriate quality assurance
       procedures.

       IDENTIFICATION ENVELOPE AND PRE-PRINTING ONLY NAME AND
       ADDRESS
       Ohio law requires boards of elections to provide an identification envelope with the
       absentee ballot (Forms 12-A and 12-C). 75 State law permits boards of elections to pre-
       print the voter’s name and address (at which the voter is registered to vote) on the
       identification envelope unless the voter has a confidential voter registration record.76
       None of the other required pieces of information on any type of absentee ballot
       application shall be completed by election officials on a voter’s behalf, unless the voter
       requests assistance and is a voter with a disability or literacy challenges.77
       Boards of elections are instructed to pre-print the voter’s name and address (at which
       the voter is registered to vote) on the voter’s identification envelope prior to providing it


       72
          R.C. 3501.382; R.C. 3509.03; R.C. 3511.02.
       73
          R.C. 3511.04.
       74
          R.C. 3509.01(B).
       75
          R.C. 3509.04; R.C. 3511.05.
       76
          R.C. 111.42; R.C. 3511.02(F).
       77
          R.C. 3505.24; R.C. 3509.04; R.C. 3511.05(E); R.C. 3511.10.




       Chapter 5: Absentee Voting                                                              5-23



                                                                        Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 21 of 43 PAGEID #: 1007




       to the voter. Boards of elections may fulfill this requirement by pre-printing the voter’s
       name and address directly onto the identification envelope, by pre-printing the voter’s
       name and address onto a sticker or label and then affixing the sticker or label to the
       identification envelope, or by some other method which accomplishes this purpose.
       When a voter’s name is placed anywhere on the identification envelope by a board of
       elections (i.e., other than in the blanks identified for this purpose on Forms 12-A or 12-
       C), the name portion of the statutory requirement for the identification envelope to
       contain the voter’s name 78 is satisfied.
       The statutory prohibition against pre-printing information other than the voter’s name
       and address does not limit a board from printing other information helpful to the board
       in administering its duties (e.g., voter identification number, ballot style, precinct, party-
       affiliation, municipality or other jurisdictions, bar codes, etc.). However, the board shall
       not pre-print the address of a participant in the Safe at Home program. 79

       PROHIBITION ON PAYING RETURN POSTAGE ON AN ABSENTEE BALLOT
       No board is permitted to pre-pay return postage for any absentee ballot. 80

       MAILING CONSIDERATIONS AND INSTRUCTIONS
       These instructions implement several administrative practices that are intended to
       increase the operational likelihood that ballots received after Election Day, if otherwise
       valid, can be included in the official canvass of the election. The instructions are based
       on close collaboration between state and local election officials in Ohio and the U.S.
       Postal Service.
       USPS-expected level of service for point-to-point delivery of First-Class Mail is 2 to 5
       days, and under ordinary circumstances, First-Class Mail in machineable letter-size
       envelopes is postmarked in an automated process versus flat-size envelopes, which
       generally receive a lower percentage of postmarks.
       While no single operational or administrative action provides a complete remedy to the
       situation, the implementation of several administrative practices may increase the
       operational likelihood that ballots received after Election Day, if otherwise valid, can be
       included in the official canvass of the election. Therefore, boards of elections must
       implement the following:
            x     Include with every absentee ballot (except those issued and cast in person) the
                  notice prescribed by the Secretary of State’s office, Form 12-1. A board of



       78
          NEOCH v. Husted, Case Nos. 16-3603/3691 (6th Circuit 2016); R.C. 3509.06(D).
       79
          R.C 3509.04.
       80
          R.C. 3509.04; R.C. 3511.04. This prohibition does not affect UOCAVA voters’ use of the USPS Official Absentee Balloting Materials postage-paid
       envelope to return their ballots through the USPS.




       Chapter 5: Absentee Voting                                                                                                                          5-24



                                                                                                                 Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 22 of 43 PAGEID #: 1008




                  elections may print the SOS-prescribed notice on other instructional material that
                  the board already inserts into its absentee ballot packets (e.g., on the back of
                  Secretary of State Form 12, “Instructions to Absentee Voters).
         x        USPS highly recommends that all county boards of elections use letter-size
                  courtesy reply envelopes. 81 As noted above, use of this envelope size will increase
                  the operational likelihood that the ballot receives a postmark. However, even
                  letter-size envelopes could be treated as flats depending on the weight of the
                  absentee ballot return envelope, which includes the ballot sheets enclosed in an
                  identification envelope. We cannot know how many sheets will be necessary to
                  accommodate ballot length from one election to the next. The use of letter-size
                  envelopes (depending on ballot length) will increase the likelihood of
                  postmarking in most counties for most elections. Boards of elections not already
                  using letter-size courtesy reply envelopes must carefully consider whether
                  continuation of this practice for the presidential general election is in the best
                  interest of its county’s voters given the recommendation from USPS.
         x        USPS recommends that boards of elections contact and leverage available Postal
                  resources that support election mail coordination, mailpiece design, mailing
                  preparation and entry activities and coordinating mailpiece delivery and pickup.
                        For assistance with mailpiece design, contact a Mailpiece Design Analyst
                        (MDA) by calling the MDA Support Center at (855) 593-6093 (hours of
                        operation are Monday – Friday, 7 am - 5 pm CT) or by sending your
                        request by email to mda@usps.gov. Please contact and develop a
                        relationship with your local Election Mail Coordinator.
         x        USPS recommends that all trays and sacks with mailings of ballot materials affix
                  Tag 191, Domestic and International Ballots. This bright green tag provides a high
                  degree of visibility on ballot mail as it enters Postal processing centers. These
                  tags are available by contacting an USPS Election Mail Coordinator (see above).
         x        Boards of elections must use First-Class Mail postage rather than standard or
                  non-profit postage rates when paying for the delivery of outbound absentee
                  ballots. Use of USPS-approved practices to maximize postage discounts for First-
                  Class Mail (e.g., presort First-Class Mail) are encouraged.
         x        Remember, USPS requires that the balloting materials for all types of absentee
                  ballots, whether disseminated in hardcopy or electronically, must indicate in a
                  prominent location the proper amount of First-Class Mail postage that must be
                  paid. This information must be included in the balloting materials (i.e., on the


       81
          This recommendation does not contemplate the use of #10 business envelopes. In fact, USPS regulations allow a letter size envHORSHWREHXSWRƘ
       inches in height, 11½ inches wide, and ¼ inch thick. This maximum size is substantially larger than a #10 business envelope.




       Chapter 5: Absentee Voting                                                                                                                    5-25



                                                                                                               Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 23 of 43 PAGEID #: 1009




                  ballot instructions, mailing instructions, or the envelope) with the marking “First-
                  Class Mail postage must be applied.”
          x       Alternatively, the marking “Apply First-Class Mail postage here” may be printed in
                  the upper-right corner of the address side of the envelope used by the voter to
                  return the ballot to election officials. USPS will also accept approved variations of
                  the above markings. Additionally, balloting materials must indicate, in a
                  prominent location, the specific amount of First-Class Mail postage required for
                  the return of the ballot to election officials. The marking requirements will not
                  apply to balloting materials that are qualified under the special exemptions
                  specified by USPS. 82
                           Postage Evidencing – The term “postage evidencing system,” as used in
                           R.C. 3509.05(B)(2), refers to postage meters or private companies that
                           dispense postage through the internet (e.g., Stamps.com), known as
                           the PC Postage program. 83 As such, absentee ballots bearing postage
                           affixed by a postage meter or through a PC Postage company cannot
                           be accepted after Election Day, even if postmarked by the day before
                           Election Day.
         x        All other forms of postage are acceptable for post-election receipt by the board
                  of elections, including postage labels obtained at a USPS customer service
                  window or from a USPS Self-Service Kiosk.
         x        Furthermore, please note that postage labels (i.e., Postage Validation Imprint, or
                  PVI) obtained at a USPS customer service window or through a Self-Service Kiosk
                  meet the USPS definition of a “postmark,” meaning no other forms of
                  postmarking are necessary. Receiving a postmark through the retail window PVI
                  or the Self-Service Kiosk postage label are the USPS-preferred methods for
                  ensuring that postmarking occurs on ballots being mailed within a week of
                  Election Day.




       82
          USPS Domestic Mail Manual 703.8.1.2.
       See also, http://about.usps.com/election-mail/election-mail-resources.htm.
       83
          See 39 CFR 501.01.




       Chapter 5: Absentee Voting                                                                      5-26



                                                                                    Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 24 of 43 PAGEID #: 1010




                           Often when USPS processes mail, an ID Tag, in the form of a
                           fluorescent bar code, is printed by USPS on the back of the envelope or
                           flat. While the data contained in the ID Tag bar code is largely
                           informational for USPS operations, it contains a date/timestamp. The
                           ID Tag is not considered a postmark by USPS. 84 However, it is common
                           sense to use whatever date/time information is provided by USPS on
                           the physical envelope to qualify for counting any otherwise valid
                           absentee ballot.
            x     Therefore, for purposes of R.C. 3509.05(B) only, whenever an official USPS
                  postmark is not present or is not legible, but a readable ID Tag is printed on the
                  envelope, the board of elections must obtain a bar code reader to decode the ID
                  Tag on the envelope. In these instances, if the date/timestamp contained in the
                  ID Tag is no later than the day before Election Day (and the exceptions of R.C.
                  3509.05(B)(2) regarding postage evidencing systems are not present), the board
                  shall proceed with determining whether or not the absentee ballot is otherwise
                  eligible using the ID Tag as a proxy for a postmark.
            x     The Secretary of State’s office purchased scanners to support boards of elections
                  on a scheduled basis. Please contact your assigned regional liaison to schedule
                  the use of a scanner before your official canvass.

       POLL LIST TO IDENTIFY ELECTORS REQUESTING ABSENT
       VOTER’S BALLOT.
       The board must mark the name of each registered elector in the precinct who requested
       an absentee ballot for that election. 85 If a voter who is marked in the poll book as having
       requested an absentee ballot appears at a precinct polling location to vote on Election
       Day, the voter will be required to cast a provisional ballot. 86




       84
          https://about.usps.com/handbooks/po408/ch1_003.htm.
       85
          This does not apply to Safe at Home address confidentiality program participants per R.C. 111.44.
       86
          R.C. 3509.09.




       Chapter 5: Absentee Voting                                                                                                5-27



                                                                                                              Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 25 of 43 PAGEID #: 1011




       ABSENTEE BALLOT STATUS LOOKUP
              Through each board of elections website, absentee voters in the county must be
               permitted to identify the status of their absentee ballot from the date of
               application to the date the ballot was accepted for counting. Specifically, each
               board website must provide the voter with the following information:
              The date the voter’s absentee application was approved;
              The date the voter’s approved absentee application was processed by the board
               of elections (i.e., the date the board of elections mailed the ballot or otherwise
               issued it);
              The date the voter’s voted absentee ballot was received by the board of elections;
               and
              The date the voter’s voted absentee ballot was accepted for counting (or, if not
               accepted for counting, the reason it was determined to be ineligible for counting
               and the deadline by which the voter may correct any deficiency).
       This search functionality must be available to voters beginning at least the 46th 87 day
       before an election through the 35th day after that same election. For more information
       on voter access to information, please refer to Chapter 15 Miscellaneous Duties, Section
       1.09.

       Section 1.06              Processing Absentee Ballots
       All absentee ballots must be returned by mail or in person to the office of the board of
       elections. No ballot may be returned by fax or email. Ohio law prohibits the electronic
       return of an absentee ballot and the processing or counting of any ballot returned
       electronically. 88
       The board must examine each returned absentee ballot envelope for eligibility before
       the board may remove the ballot from the envelope.
       Boards of elections may begin processing, but not tabulating, absentee ballots not
       earlier than the day following the close of voter registration. 89 “Processing” includes:
              Determining whether a UOCAVA voter signed the ballot and submitted it for
               mailing not later than 12:01 a.m. on Election Day. 90 If the board receives the
               ballot within the timeframe discussed in the next section, it shall be deemed to
               have been submitted for mailing by 12:01 a.m. on Election Day;


       87
          R.C. 3511.04.
       88
          R.C. 3511.021(A)(4).
       89
          R.C. 3505.27.
       90
          R.C. 3511.11(C).




       Chapter 5: Absentee Voting                                                                  5-28



                                                                        Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 26 of 43 PAGEID #: 1012




             Confirming that the board received the ballot by the close of polls on Election
              Day at the office of the board of elections if delivered in person, or by the 10th
              day after Election Day if delivered by mail. Please note that a postmark is not
              required in order for a UOCAVA ballot to be valid. The board must count an
              otherwise valid UOCAVA ballot regardless of whether it contains a timely
              postmark, a late postmark, or no postmark; 91
             Opening absent voter’s ballot envelopes that have been examined and accepted
              as valid. If a ballot is not sealed in the identification envelope, avoid looking at
              the markings on the ballot, place the ballot in the identification envelope, and
              seal it. 92
             Determining whether the stub is still attached;
             Preparing the absent voter’s ballot for scanning; and
             Scanning of the absent voter’s ballot using automatic tabulating equipment at a
              central counting station; 93 and identifying absent voter’s ballots that cannot be
              “read” or are “rejected” by the ballot scanning device to determine whether the
              ballot needs to be remade so that it can be read by the scanner. This includes
              remaking of UOCAVA ballots transmitted by email or fax.
       Apart from those presenting valid identification and voting in-person immediately, Ohio
       law requires all absentee voters to place their ballot in the ID envelope and seal the
       envelope. The board of elections must clearly indicate that the ballot must be sealed
       within the ID envelope in order to count. If the board receives an absentee ballot that is
       not sealed in its identification envelope, the board must seal the envelope. If the ballot
       is not inside the identification envelope, avoid looking at the markings on the ballot,
       and place the ballot in the identification envelope and seal it.




       91
          R.C. 3511.11(C).
       92
          R.C. 3511.11(A).
       93
          In no circumstance may any board initiate the human-readable reporting of election results from absentee ballots processed prior to 7:30 p.m. on
       Election Day. R.C. 3505.26.




       Chapter 5: Absentee Voting                                                                                                                      5-29



                                                                                                                Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 27 of 43 PAGEID #: 1013




       At the close of in-person absentee voting each day, a bipartisan team of board of
       elections’ employees must secure all poll books, voting equipment, voted ballots, and
       ballot boxes. The poll books, voting equipment, voted ballots, and ballot boxes must be
       stored in a manner that prevents unauthorized access. Prior to the start of in-person
       absentee voting each day, a bipartisan team of board of elections’ employees must
       inspect all voting equipment and ballot boxes to ensure that all tamper-evident seals are
       intact. The board must program its voting equipment to utilize all available security
       features, such as the use of a password to open or close the equipment. As a reminder,
       each board must ensure that when any voting machine is powered-down after the close
       of in-person absentee voting each day, the machine does not tabulate any votes cast on
       it.

       INCOMPLETE OR NON-CONFORMING IDENTIFICATION
       ENVELOPE 94
       Whenever a board of elections receives an absentee ballot identification envelope that is
       missing required information or that contains information that does not conform to the
       voter’s registration record, and the board of elections cannot determine the voter’s
       eligibility without the missing or nonconforming information (see Section 1.07 below),
       the board of elections must contact the absentee voter to give the voter an opportunity
       to supplement the voter’s identification envelope so the voter’s ballot can be tabulated.
       The board must meet this requirement by issuing Secretary of State Form 11-S to the
       voter. Boards must include a courtesy reply envelope (pre-addressed return envelope)
       with every Secretary of State Form 11-S issued.
       Secretary of State Form 11-S provides spaces for a board of elections to print the voter’s
       name and registration address, and to identify for the voter the specific information that
       is missing or in error (the “nature of the defect”) on the voter’s absentee ballot
       identification envelope. The voter need only provide the information that cures the
       defect when returning a completed Form 11-S and does not need to sign and date Form
       11-S, unless the voter’s signature on the voter’s absentee ballot identification envelope
       was omitted or did not reasonably match the voter’s signature on file with the board of
       elections.
       In the event that the board issues Form 11-S because the voter’s driver license number
       or last four digits of the voter’s Social Security number provided on the identification
       envelope does not match the information as recorded in the statewide voter registration



       94
         Please note that pursuant to a court order, if the nature of the non-matching information is such that an absentee voter provided the number above
       their picture and not the driver license number (two alphabet letters followed by six numbers), the Board must notify the voter of such error by
       telephone or in writing, within two business days of receiving the application or voted ballot. The voter so notified must be permitted to appear in
       person at the office of the Board to provide the correct information. In the case of a returned absent voter’s ballot, the voter shall have until the 10th
       day after the election to provide this information to enable their ballot to be counted. See Directive 2008-80.




       Chapter 5: Absentee Voting                                                                                                                          5-30



                                                                                                                   Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 28 of 43 PAGEID #: 1014




       database, and the voter completes and returns Form 11-S with the same information
       provided on the identification envelope, the board must review its voter registration
       records – including original paper records if necessary – prior to the 10th day before the
       election to determine whether the mismatch is a result of data entry error.
       Whenever a voter has requested the voter’s absentee ballot to be mailed by the board
       of elections to an address other than the address at which the voter is registered to
       vote, and the voter’s absentee ballot identification envelope is “defective,” the board
       must issue Form 11-S to both the address at which the voter is registered to vote and
       the address to which the voter had requested the voter’s absentee ballot be mailed by
       the board. 95
       Boards of elections must adhere to the following schedule when reviewing completed
       absentee ballot identification envelopes and issuing Form 11-S to absentee voters:
               Form 11-S must be issued not later than two business days after a “defective”
                absentee ballot identification envelope is received by the board from the start of
                absentee voting through the third Saturday prior to an election;
               Form 11-S must be issued not later than one calendar day after a “defective”
                absentee ballot identification envelope is received by the board of elections
                between the third Monday and last Friday prior to an election; and
               Form 11-S must be issued on the same day that a “defective” absentee ballot
                identification envelope is received by the board of elections between the
                Saturday prior to an election and through the 6th day following an election.
       For purposes of this section, “issued” means that Form 11-S has been presented by the
       board of elections to the USPS, with accurate first-class postage affixed by the board of
       elections necessary for first-class delivery.
       It is not necessary for a board to provide Form 11-S to an absentee voter whose ballot
       was received by the board of elections after 7:30 p.m. on Election Day and is
       postmarked later than the day prior to the election.
       Once an absentee voter has completed Form 11-S, the voter may return it to the board
       of elections in person, by mail or other private delivery service (e.g., UPS, FedEx, etc.), or
       by any person authorized by state law to return the voter’s absentee ballot.96




       95
         Regardless of whether the voter requested assistance in casting the absentee ballot, if a voter requests assistance to supplement the voter’s
       identification envelope the board of elections must send two employees, not of the same political party, to the voter to provide assistance. Ray v.
       Franklin County Board of Elections Case No. 2:08-CV-1086, 2008 WL 4966759 (S.D. Ohio Nov. 17, 2008).
       96
            R.C. 3509.05(A).



       Chapter 5: Absentee Voting                                                                                                                            5-31



                                                                                                                  Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 29 of 43 PAGEID #: 1015




       In the case of voters with disabilities or UOCAVA voters, all county boards of elections
       must provide reasonable accommodations, as follows:
             Voters with Disabilities – Regardless of whether the voter requested assistance in
              casting the absentee ballot, if a voter requests assistance to supplement the
              voter’s identification envelope, the board of elections must send board
              employees, not of the same political party, to the voter to provide assistance.97
             UOCAVA Voters – A UOCAVA voter’s board of elections must provide notice to
              the voter in the same manner in which the voter requested transmission of the
              ballot by the board to the voter (i.e., by email, facsimile, or by mail, if application
              was made by mail or in person).
       A completed Form 11-S must be received by the board of elections by the 7th day after
       an election, 98 or be post-marked by the 7th day after the election and received by the
       board of elections by the 10th day after the election, in order to cure the voter’s
       defective absentee ballot identification envelope and have the ballot included in the
       official canvass, which may begin on the 11th day following the election.

       Section 1.07                            Mandatory Step-by-Step Process for
                                               Counting Absentee Ballots
       STEP 1: DETERMINE WHETHER THE BALLOT WAS TIMELY
       SUBMITTED:
       An absentee ballot returned in person to the board of elections office must be delivered
       by 7:30 p.m. on Election Day. 99 The ballot also may be returned to the board’s
       designated location for in-person absentee voting at any time during in-person
       absentee voting.
       An absentee ballot returned via mail must be postmarked no later than the day before
       Election Day and received at the board of elections office no later than the 10th day
       after Election Day. If the absentee ballot returned via mail does not have a postmark, it
       must be received at the board of elections office no later than 7:30 p.m. on Election Day.




       97
          Ray v. Franklin County Board of Elections Case No. 2:08-CV-1086, 2008 WL 4966759 (S.D. Ohio Nov. 17, 2008).
       98
          R.C. 3509.06(D)(2)(b).
       99
          R.C. 3509.05.




       Chapter 5: Absentee Voting                                                                                                 5-32



                                                                                                               Grandean Declaration, Exh. D
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 30 of 43 PAGEID #: 1016




        DIRECTIVE 2020-11
        July 6, 2020

        To:    All County Boards of Elections
               Board Members, Directors, and Deputy Directors

        Re:    2020 Coronavirus Aid, Relief, and Economic Security (“CARES”) Act Funds – Election
               Administration Preparedness for November 3, 2020 Presidential General Election.

        SUMMARY

                In March 2020, Congress passed, and President Trump signed into law the CARES Act to
        deliver an economic relief package of over $2 trillion to assist the country in coping with the public
        health and economic impacts of COVID-19. The CARES Act includes $400 million in Help
        America Vote Act (“HAVA”) emergency funds, made available to states to prevent, prepare for,
        and respond to the coronavirus for the 2020 federal election cycle. Ohio’s share of the appropriated
        funds is $12,861,311. On June 15, 2020, the Secretary of State’s Office received authority from
        the State Controlling Board to provide these funds to the boards of elections. Each county board
        of elections will receive a block grant in an amount based on its number of registered voters, which
        must be used in connection with the November 3, 2020 General Election. This Directive outlines
        the Secretary of State’s requirements for use of CARES Act funding.

        INSTRUCTIONS

               PART ONE – CARES ACT GRANT FUNDING

                The Secretary of State’s Office is providing each county board of elections a block grant
        of an amount determined by the number of registered voters in each county, with no county
        receiving less than $25,000. This block grant is referred to in this Directive and future
        communications as the CARES grant. The CARES grant will be disbursed to each county in a
        single up-front, lump sum amount. Each county board of elections is required to use this funding
        to implement the requirements of this Directive.

                This CARES grant is required by the U.S. Election Assistance Commission (“EAC”) to be
        spent exclusively on additional costs associated with the national emergency related to coronavirus
        and to prevent, prepare for, and respond to COVID-19 for the 2020 federal election cycle. Thus,
        all costs claimed against this grant must be related to or made necessary by the COVID-19
        pandemic.




                                                                          Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 31 of 43 PAGEID #: 1017

          This funding must be used to supplement, not supplant, county funding for elections.
  County boards of elections may spend CARES grant funding on routine activities of the board of
  elections only if the need or cost for such routine activities is expected to increase due to the
  COVID-19 pandemic. It is the responsibility of each county board of elections to determine what
  costs are attributable to the COVID-19 pandemic, and county boards of elections must be prepared
  to share how such costs were calculated upon request.

          Each county must enter into the CARES grant agreement with the Secretary of State’s
  Office and deposit the grant payments into an interest-bearing account separate from all other
  funds of the board. The board of elections may use the same fund that was set up for the HAVA
  elections security grants in 2019. Each board must submit an expense report (stating the month’s
  expenses and balance of funds) to CARES@OhioSoS.gov on the first business day of each month.
  Please return the signed grant agreement to CARES@OhioSoS.gov no later than July 13, 2020.

           Each board must submit a plan generally outlining how the CARES grant will be spent,
  including the total amount the board plans to spend and estimated amounts per priority as
  established in this Directive. Each board is required to submit this plan to CARES@OhioSoS.gov
  no later than July 27, 2020. Boards may begin purchasing high-priority items before submission
  of this plan. If a board’s total estimated spending is less than the amount allocated under this grant,
  the Secretary of State’s Office may re-allocate the remaining funds to assist counties with excess
  estimated costs.

          Each board must report the balance of all unspent and unencumbered funds to the Secretary
  of State’s Office by December 1, 2020. Boards may continue to make outstanding payments on
  purchases that were obligated through a purchase order or encumbrance until December 18, 2020.
  All unspent funds must be returned to the Secretary of State’s Office by December 18, 2020. This
  is necessary for the Secretary of State’s Office to fulfill the EAC’s requirement that all unspent
  funds be returned to the federal treasury by December 31, 2020.

           Each board must complete and submit a quote template for items or services estimated to
  cost over $1,000. A board must obtain three quotes from vendors offering the required item or
  service and submit those quotes prior to purchasing or entering into a contract for goods or
  services. If fewer than three vendors offer the required item or service, a board must certify that
  fact to the Secretary of State’s Office.

          Due to current stresses on supply chains and frequent changes in availability of certain
  items, the requirement to obtain three quotes does not apply to purchases of personal protective
  equipment, cleaning and sanitizing supplies, and equipment that is only available from a single
  source. However, boards are required to follow county purchasing rules and are encouraged to
  obtain multiple quotes for these items when possible.




                                                                     Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 32 of 43 PAGEID #: 1018

           Boards are encouraged to use the state term schedules to identify a vendor offering a
  competitive price for a required item or service; however, if the board selects to use a vendor on
  state term schedules, the board must still provide three quotes prior to purchasing or entering into
  a contract when purchasing items other than those exempted from this requirement. The state term
  schedule is available here: https://procure.ohio.gov/proc/contractssts.asp.

           PART TWO – CARES ACT FUNDING ELECTION ADMINISTRATION
           PREPAREDNESS PRIORITIES

         Boards of elections must consider and prioritize the following recommendations when
  determining how to spend their CARES Act funding in the order that they are listed below. These
  recommendations do not represent an exhaustive list.

                    A. Ballot Quantities

         Providing ballots is one of the most essential duties of a board of elections. It is
  unacceptable for a board to run out of ballots for an election at any time during the absentee voting
  period or on Election Day. It is the board of elections’, director’s, and deputy director’s duty and
  responsibility to determine ballot quantities and machine allocation.

          Boards must prioritize the use of the CARES Act funds to ensure that each board of
  elections has a sufficient amount of ballot stock to account for high voter turnout. Likewise, boards
  must prioritize the use of the CARES Act funds to ensure that each board of elections has enough
  absentee ballots and envelopes to account for a significant number of voters utilizing absentee
  voting.1 Boards of elections must use the Secretary of State’s Office’s new design for ID
  envelopes, return envelopes, outgoing envelopes, and instructions once the board exhausts its
  current stock and has not yet ordered their absentee ballot envelopes.

               1. Optical Scan Counties – Pre-Printed Stock

         If a board of elections pre-prints the total stock of ballots to be used at a precinct on Election
  Day or if the board utilizes ballot marking devices or a hybrid voting systems, the board must
  provide at least one percent (1%) more ballots or stock for the printing of the ballot than the total
  number of voters registered in the precinct.2 In determining the number of registered voters, a
  board does not have to include those electors who have failed to respond within 30 days to any
  confirmation notice.3


  1
    Note that Section 32 of House Bill 197 (enacted earlier in 2020) required boards to mail provisional ballots when
  voters had defects in their absentee ballot applications. This was temporary law in effect only for the 2020 Presidential
  Primary. That provision automatically expired, reverting to permanent law going forward. See Election Official
  Manual Chapter 4, page 18.
  2
    R.C. 3505.11(A).
  3
    R.C. 3505.11(A).




                                                                                 Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 33 of 43 PAGEID #: 1019

               2. Optical Scan Counties – On Demand Ballots

          If a board chooses to provide ballots on demand at a voting location on Election Day to
  supplement the supply of pre-printed ballots, the board must provide for each precinct at least
  fifteen percent (15%) more pre-printed ballots than the total number of electors in that precinct
  who voted in the 2008, 2012, or 2016 general election (regular and provisional voters), whichever
  is higher.4 This allotment is an increase beyond the statutory minimum of five percent (5%).5

         In calculating the number of ballots cast in a precinct in a past election, the board should
  be mindful of any changes made to the precinct’s boundaries and/or the number of electors
  assigned to the precinct since the election and adjust the number of additional ballots accordingly.

          Whenever a board plans to use ballot-on-demand printers for any voting-related purpose,
  it must ensure that it has on hand a sufficient inventory of printers, ballot stock, and printer
  consumables (e.g., toner, fusers, etc.) and that each precinct is provided an adequate supply,
  keeping in mind the greater expected voter turnout. If precinct election officials request additional
  ballots, the board must provide those ballots in a timely manner so that all qualified electors who
  want to vote can do so.6

               3. Direct Recording Election (“DRE”) Voting Machine Counties
          Boards of elections using DRE voting machines as their primary voting system on Election
  Day must deploy at least one DRE voting machine for every 175 registered voters in a precinct or
  voting location. The DRE’s must be programmed to allow any voter assigned to the location to
  vote on any machine in the location. There must never be fewer than three DRE machines in any
  precinct or voting location.7 The three DRE machines is a minimum – boards must allocate
  additional DRE’s to a polling location beyond these minimums to accommodate the projected
  higher turnout, local contests of interest on each precinct’s ballot, and recent voter registration
  activity.

          These boards must provide sufficient supplies and equipment (e.g., paper for voter verified
  paper audit trail printers) so that voting may continue without undue delay resulting from missing
  or insufficient replacement supplies.




  4
    R.C. 3505.11(B).
  5
    R.C. 3505.11(B).
  6
    R.C. 3505.11(B)(3).
  7
    Chapter 4 of the Election Official Manual.




                                                                    Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 34 of 43 PAGEID #: 1020




          A board of elections using DRE’s as its primary voting system on Election Day must
  provide backup paper ballots for this general election. Boards must determine the minimum
  number of optical scan ballots to provide for each precinct by multiplying the number of ballots
  cast in the precinct (public count) from the 2008, 2012, or 2016 general election, whichever is
  higher, by fifteen percent (15%). This is the minimum number of optical scan ballots that must be
  provided for that precinct. The desire to vote a paper ballot will likely increase as some voters may
  not want to touch the DRE screen. Boards of elections may print ballots totaling more than the
  calculated minimum number so long as the increase is uniform across the county. Although the
  ballots are labeled and look the same, this fifteen percent (15%) is in addition to the quantity the
  board of elections determines is necessary to accommodate all provisional ballot voters at each
  precinct.

                 4. All Counties

         The ballot quantity and DRE allocation instructions are minimums – boards must pre-print
  additional optical scan ballots beyond these minimum quantities or allocate additional DRE’s to
  accommodate the projected higher turnout, local contests of interest on each precinct’s ballot,
  recent voter registration activity, and the evolving health concerns. Additionally, a board must
  consider its local experience when deciding whether to exceed the baselines established above.

          For the 2020 Presidential General Election, the board must provide provisional ballots in
  the quantity of at least fifteen percent (15%) more than the number of provisional ballots cast in
  that precinct at the 2008, 2012, or 2016 Presidential General Elections, whichever was higher.8
  Additionally, each board must provide to each precinct and/or polling location a stock of
  provisional ballot affirmation envelopes (containing Secretary of State Form 12-B) that is greater
  than the number of provisional ballots being provided for this election.

         A board of elections of a county that contains a college or university should consider that
  attendees of the college or university might appear to vote at the precinct and polling location
  encompassing the college or university. The board should provide additional provisional ballots
  and supplies to these precincts and consider whether additional Precinct Election Officials
  (“PEOs”) are necessary to process voters as efficiently as possible.

          Boards of elections should be mindful that voter registration activity – both new
  registrations and changes of address – often surges immediately preceding the close of registration
  before an election. Boards of elections should take into consideration any increase in registration
  after the close of registration when determining ballot and precinct supplies minimum quantities.



  8
      See Directive 2019-23. This is a minimum requirement for preparedness, not a prediction for the number of
      provisional ballots expected to be cast this election.


                                                                               Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 35 of 43 PAGEID #: 1021




          No board of elections can rely solely on printing ballots on demand to produce its stock of
  optical scan ballots on Election Day. A board of elections that utilizes an on demand printer must
  ensure that it has on-hand a sufficient supply of blank ballot stock, toner, and any other necessary
  supplies to print any additional ballots needed on Election Day beyond the requirements of state
  law and this Directive.

                 B. Staffing

          Boards of elections will see high voter turnout this November. Boards must prioritize
  CARES Act funds to ensure that each board of elections maintains an adequate amount of staff,
  including temporary staff, to administer the November 3, 2020 General Election, including the
  early voting period. Boards must prepare to hire additional staff to account for significant increases
  in absentee voting, voter turnout, questions from voters, early in-person voting, social distancing
  and cleaning protocols, and voter registration. Boards must take into consideration the amount of
  staff the board requires to successfully administer an election under normal circumstances and
  account for higher voter turnout, higher percentage of absentee ballots, and additional social
  distancing and cleaning protocols that will require more staffing for compliance. Boards may
  utilize CARES Act funds to pay existing staff overtime for the completion of duties related to the
  pandemic that are outside the normal scope of business.

                 C. Central Count Equipment

          Boards must prioritize CARES Act funds to ensure that each board of elections has an
  adequate number of central count scanning equipment, ensuring adequate redundancy is in place.
  If the board plans on renting or leasing equipment, boards of elections must ensure that the rental
  equipment is delivered with adequate time for acceptance and logic and accuracy testing. Boards
  must plan for a higher absentee voter turnout, and this plan may include the rental or purchase of
  additional central count equipment for higher than expected absentee turnout.

                 D. Personal Protective Equipment and Cleaning Supplies

          Boards of elections will hold early in-person absentee voting and in-person Election Day
  voting in the November 3, 2020 General Election. Boards must prioritize CARES Act funds to
  ensure that each board of elections has enough personal protective equipment for elections officials
  and cleaning supplies for the board of elections and polling locations. Boards must ensure that they
  have an adequate amount of personal protective equipment for board staff and precinct election
  officials. Likewise, boards must ensure that they have an adequate amount of cleaning supplies for
  the board of elections and each polling location. Boards of elections should follow the guidance
  the Centers for Disease Control and Prevention published and consult with their local health
  departments on how to mitigate the spread of COVID-19 at polling locations and any additional
  guidance boards will receive from the Secretary of State’s Office and the Ohio Department Health.




                                                                     Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 36 of 43 PAGEID #: 1022




                    E. Mailing Equipment

         Boards must prioritize CARES Act funds to ensure that each board of elections has the
  proper equipment to process the increased number of absentee ballots that are sent and received
  by mail. This includes, but is not limited to, ballot folders, ballot extraction equipment, postage
  meters and other postal equipment, electronic letter openers, ballot flatteners, and ID tag scanners.
  Boards should consider coordinating with other government entities, inside or outside the county,
  which may have additional mailing equipment for use.

                    F. Precinct Election Official Recruitment and Training

          Boards of elections must ensure that they recruit and train ample numbers of precinct
  election officials to administer the November 3, 2020 General Election and account for higher
  voter turnout. Boards must prioritize CARES Act funds to ensure that each board of elections has
  an adequate number of precinct election officials to fully staff every precinct as well as back-up
  precinct election officials to account for cancellations and shortages.

          Ohio law provides that each county board of elections select, generally, four residents of
  the county in which the precinct is located to serve as precinct election officials. Counties must
  consider assigning more than four precinct election officials to a precinct in a high voter turnout
  election.9 Boards must work with outside organizations such as service organizations, student
  associations, bar associations, chambers of commerce, and civic organizations to recruit precinct
  election officials. Boards must use social media and local media organizations to recruit precinct
  election officials. The Secretary of State’s Office will provide resources and support to assist
  boards with these precinct election official recruitment efforts.

          Precinct election officials are required to complete a program of instruction as prescribed
  by the Secretary of State in the rules, procedures, and law relating to elections.10 New precinct
  election officials must complete training before participating in their first election as a precinct
  election officials. Any program of instruction for new precinct election officials must be scheduled
  within 60 days before the election in which the precinct election official will participate.11 All
  precinct election official training must be complete by October 15, 2020, except for emergency
  trainings. As social distancing and sanitizing protocols must be included in training, all precinct
  election officials must receive training prior to the November 3, 2020 General Election, regardless
  of years of experience. Boards may offer online or virtual precinct election official training only
  to those experienced precinct election officials who served as a precinct election official with the
  current voting system and equipment.


  9
    R.C. 3501.22. Note that in a multi-precinct polling location that uses electronic pollbooks, a board may vote to
  reduce the number of precinct election officials from four to two per precinct. However, the board should be
  cautious with reductions for this Presidential General Election.
  10
     Election Official Manual Chapter 2, page 67.
  11
     Election Official Manual Chapter 2, page 67; R.C. 3501.27(B).


                                                                                Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 37 of 43 PAGEID #: 1023




          Boards must prioritize CARES Act funds to ensure that each board of elections adequately
  trains all precinct election officials. Boards must implement social distancing protocols when
  training precinct election officials and should consider offering live online training through
  teleconferencing platforms such as Zoom or GoToMeeting. Boards may offer self-paced trainings
  through a learning management platform. If a board chooses to offer a self-paced training option,
  the board must be able to track the progress of each participant to ensure they complete the entire
  training. The board should also provide an assessment to each potential precinct election official
  to ensure the precinct election official understood the information provided during training.

           By August 1, 2020, boards of elections must send the template survey provided with this
  Directive or a survey that is similar to the template survey to every precinct election official who
  served in the past three years or who indicated to the board their interest in serving on March 17,
  2020, in addition to continuing efforts to recruit new precinct election officials. If the board knows
  at the beginning of October that it has not recruited enough precinct election officials to fully staff
  its polling locations, it must notify the Secretary of State’s Office by October 2, 2020 via email
  intake@OhioSoS.gov. All boards must report that precinct election official training was
  completed by the deadline of October 15, 2020.

                 G. Paper Pollbook Backups

          Boards must prioritize CARES Act funds to ensure that each board of elections has a paper
  pollbook to serve as a backup for each electronic pollbook at each check-in station within a polling
  location. Boards of elections must also thoroughly test their electronic pollbooks prior to deploying
  the electronic pollbooks to the polling location. Precinct election officials must receive training to
  use paper pollbooks when they become necessary.

                 H. Printed Materials

          Boards must prioritize CARES Act funds to ensure that each board of elections has enough
  printed materials such as signage for the board of elections, early vote center, and precinct polling
  locations that indicates social distancing protocols, and additional information regarding the
  election. Boards must also prioritize CARES Act funds to issue public communications to voters
  regarding changes in voter locations, social distancing protocols for in-person voting, options for
  voting, and other information material related to conducting the November 3, 2020 General
  Election.

                 I. Miscellaneous

          The Secretary of State’s Office understands that each board’s election administration needs
  vary. If a board believes that it met the list of priority uses of the funding as set forth above and
  has additional needs, please email intake@OhioSoS.gov with a description of the proposal for use
  of funds that falls outside of this Directive.



                                                                     Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 38 of 43 PAGEID #: 1024




           PART THREE – POLLING PLACE REQUIREMENTS

          The Secretary of State’s Office continues to consult with the Ohio Department of Health
  (“ODH”) to monitor the spread of the COVID-19 disease and communicate public health orders
  and guidelines.12 Before the March 17, 2020 Primary, the Secretary issued Directive 2020-03 to
  require the relocation of polling locations that were in residential senior citizen facilities. The intent
  was to mitigate any potential risk to identified vulnerable populations. Boards of elections must
  continue this policy for any election remaining in calendar year 2020. Boards may use CARES
  Act funds to cover costs associated with this requirement.

          If a board of elections has not done so already, the board must relocate any polling site
  currently at a residential senior citizen facility or health care facility. Relocation must occur even
  if voting takes place in a separate building on the same property, such as a community center or
  activity room. These polling locations may not be used for the remainder of 2020. Each board of
  elections that is relocating polling locations must do the following:

           1. Relocate registrants of each precinct to a polling location facility compliant with the
              Americans with Disabilities Act;

           2. Update the board of elections’ voter registration system with the new polling location
              and assign affected voters in each precinct to the proper polling location;

           3. Notify by U.S. Mail each registrant affected by the change;13

           4. Provide the updated precinct and polling location packet to the Secretary of State’s
              Office immediately. Once the packet is sent, email the updated list to
              SWVRD@OhioSoS.gov;

           5. Issue a press release to local media containing information regarding the new polling
              location(s);

           6. Post a notice in a clear and conspicuous place at the previous polling location that
              redirects voters to the new polling location, which must be posted the day before
              Election Day and posted through the close of polls on Election Day;

           7. Update the polling location on the board of elections website; and

           8. Update the board of elections’ election management system.



  12
     On March 9, 2020, Governor DeWine signed Executive Order 2020-01D, declaring a state of emergency. The
  latest information on the State’s response to COVID-19 is available at www.coronavirus.ohio.gov.
  13
     R.C. 3501.21. If the board permanently changed the polling location earlier this year and already notified the
  affected registrants by U.S. Mail, it is not necessary to provide a second notice.


                                                                               Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 39 of 43 PAGEID #: 1025




          Additionally, each board must utilize, so far as practicable, rooms in public schools and
  other public buildings within its county for polling places. 14 Boards must contact public schools
  that are set to serve as a polling location for the November 3, 2020 General Election and deliver
  them the template letter provided with this Directive.

          PART FOUR – ASSISTING VOTERS IN SENIOR LIVING AND HEALTH CARE
          FACILITIES

           Boards of elections must assist voters that are confined to a senior residential facility or
  health care facility with voting in the November 3, 2020 General Election.15 Boards must contact
  their local health department as soon as possible, but no later than August 31, 2020, to ensure that
  all voters are afforded the opportunity to vote safely. Depending on the status of the current health
  crisis, several boards of elections will likely see nursing homes, hospitals, and similar facilities
  prohibit board of elections employees from entering the facility to help residents vote. While
  election official, resident, and patient safety is paramount, such facilities must not prevent their
  residents and patients from voting. At the direction of the Ohio Department of Health and in
  consultation with Governor DeWine, the Secretary of State’s Office offers the following
  recommendations to help accommodate voters confined in medical facilities and nursing homes:

          1. Boards must explain to the facility management that even in the midst of a public health
             crisis, residents and patients have a constitutional right to vote that cannot be denied.
             Boards should attempt to proceed under normal operations with the additional
             precautions of personal protective equipment and other social distancing protocols.
             Boards must have these conversations by August 31, 2020 to assess what the facility
             will allow. This will help boards assess staffing and precinct election official training
             needs and develop a plan well in advance of the November 3, 2020 General Election.

          2. If the facility does allow the boards of elections to enter the facility to assist the voters,
             board staff must consider consolidating trips to these facilities in order to minimize
             exposure. When there are multiple facilities in the county, boards must use multiple
             teams of bipartisan election officials to reach these voters. Boards of elections staff
             members must follow guidance from health care professionals and the facility’s PPE
             and social distancing requirements prior to entering a facility.16




  14
     R.C. 3501.29. All polling places must be within the county.
  15
     Boards that will administer an election on August 4, 2020 must follow the same procedures and contact these
  facilities as soon as possible.
  16
     https://www.cdc.gov/coronavirus/2019-ncov/community/election-polling-locations.html.


                                                                              Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 40 of 43 PAGEID #: 1026




         3. If the facility refuses admittance and voters can complete the ballot without assistance,
            boards of elections may drop off the requested absentee ballots and arrange a time to
            collect the ballots. Board of elections employees must consult with the facility and
            health care professionals to be as efficient and safe as possible in returning the ballots
            to the board of elections.

         4. If voters in the facility do need assistance marking the ballot, and board of elections staff
            are denied entry, then boards must ask the facility’s management to identify its
            employees who are willing to serve as Special Precinct Election Officials to vote the
            facility’s residents. The facility should compile this list of interested persons and return
            it to the board.

                        a. Boards should review the registration status and party affiliation of the
                           facility’s listed employees. Boards should use this information to create
                           the teams and verify with the facility that these individuals are permitted
                           to serve this function during the absentee voting period and on Election
                           Day.

                        b. Once individuals are selected, the board of elections should provide a
                           training for these Special Precinct Election Officials by October 15,
                           2020. The training may be limited to absentee voting and omit provisions
                           relevant to voting in a polling location on Election Day.

                        c. After the individuals have completed the training, the board of elections
                           must have those individuals swear and sign the oath prescribed by R.C.
                           3501.31.

                        d. The Special Precinct Election Officials may assist residents of their
                           facility in marking their ballots in the same manner as two election
                           officials from the board. The board must transport absentee ballots to and
                           from the facility. This means the board of elections staff may need to
                           wait on site until the completed ballot is returned.

         If a board of elections encounters any facility that is unwilling to accommodate either of
  these solutions to ensuring that eligible, but confined, voters cast their ballots as prescribed,
  immediately notify your county prosecutor and notify the Secretary of State’s Office Elections
  Counsel at intake@OhioSoS.gov.




                                                                     Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 41 of 43 PAGEID #: 1027




             PART FIVE – CURBSIDE VOTING AND HEALTH SCREENINGS

          Boards of elections must offer curbside voting to any voter who is physically unable to
  enter a polling location or concerned about entering a polling location. Boards should consider
  including signage outside the polling location setting forth the process for curbside voting and how
  to contact someone inside the polling location. Boards of elections should follow the guidance the
  Centers for Disease Control and Prevention published and consult with their local health
  departments on how to mitigate the spread of COVID-19 at polling locations and any additional
  guidance boards will receive from the Secretary of State’s Office and the Ohio Department Health.

          When precinct election officials are made aware of the name of a voter who is outside of
  the polling location and is unable to enter the polling location, the following procedures must be
  followed pursuant to Page 22 of the Precinct Election Official Manual and Chapter 7, Page 13 of
  the Election Official Manual.

         Boards of elections that plan to provide a health screening to voters must always enable
  everyone to vote and ensure that they may vote privately, even if outside the board of elections,
  early vote center, or polling location. Boards that conduct health screenings must follow the
  following health screening procedures:

         1. Consult with their county prosecutors regarding any plan for health screenings.
         2. Consult with their relevant county health department to ensure the board is proceeding by
            best medical practices.
         3. Ensure that a bipartisan team of election officials is involved in every step of assisting
            voters and handling ballots that may be outside of the board of elections, early vote center,
            or polling location. Boards must consider this additional potential operation in their
            precinct election official recruitment and staffing numbers.
         4. Send a copy of their health screening plan to our Office via intake@OhioSoS.gov.

             PART SIX– CURING ABSENTEE BALLOT APPLICATIONS AND BALLOTS

          If a board of elections receives an absentee ballot application that does not contain all of
  the required information, the board must promptly notify the voter of the additional information
  required to be provided by the voter to complete the application.17 Boards must utilize telephone
  numbers and email addresses to complete this process as quickly as possible. However, if
  electronic contact is not possible, boards must attempt to correct the missing information by mail.
  Boards should ultimately retain a completed application at the board office.




  17
       See Directive 2020-07.


                                                                      Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 42 of 43 PAGEID #: 1028




         Boards must utilize telephone numbers and email addresses, in addition to sending SOS
  Form 11-S, to notify voters that have a deficiency on their ID envelope as quickly as possible. The
  Secretary of State’s Office will issue a Directive regarding the unofficial and official canvass
  procedures prior to the November 3, 2020 General Election. That Directive will include additional
  information regarding the cure period for absentee and provisional ballots.

         If you have any questions regarding this Directive, please contact the Secretary of State’s
  Office at (614) 728-8789.

  Yours in service,



  Frank LaRose
  Ohio Secretary of State




                                                                   Grandean Declaration, Exh. E
Case: 2:20-cv-03843-MHW-KAJ Doc #: 41-2 Filed: 09/12/20 Page: 43 of 43 PAGEID #: 1029




       tools established above is updated. Any change to a voter’s registration information or
       absentee ballot status must be reflected in the lookup tool each business day. Any
       changes to the location of a polling location or to a sample ballot must be reflected
       promptly in the lookup tool.
       Boards of elections must make the necessary arrangements to ensure that the IT
       infrastructure supporting its website and these lookup tools, as well as the internet
       “path” to them, are sufficiently robust and stable to support the traffic during peak
       election periods. Boards of elections should procure the appropriate personnel and
       resources (e.g., county Automatic Data Processing board personnel and other county or
       elections IT staff, county voter registration system vendor, local internet service provider
       personnel, etc.) to ensure that the board’s online presence is scaled and supported
       appropriately to meet presidential-year activity levels.
       The voter information discussed here is derived from public records as defined in state
       law. However, each board of elections must take all necessary steps to ensure that
       industry-standard security protocols for its website and lookup tools are implemented
       and followed. Boards should procure the appropriate resources (see above) to do so.
       Each board of elections’ website must have these baseline online voter information
       access tools with the end user – the voter – in mind. Each board needs to evaluate the
       following:
           Are users easily able to find the correct site when using online search engines
            (e.g., Google, Yahoo!, etc.);
           Are users easily able to navigate within the board of elections’ own website (e.g.,
            are links clearly labeled, is the content organized, and does it use plain language
            whenever possible); and
           Is the information easily displayed using various platforms (i.e., PC vs. mobile;
            iPhone vs. Android; Internet Explorer vs. Chrome)?
       Boards of elections must work to ensure that its website and these baseline online voter
       information access tools can be accessed effectively and used by voters with disabilities.




       Chapter 15: Miscellaneous Duties                                                       15-18



                                                                        Grandean Declaration, Exh. F
